        Case: 1:19-cv-00141-JMV Doc #: 29 Filed: 07/23/20 1 of 1 PageID #: 567




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

RAMONA NANNETTE SMITH                        §                         PLAINTIFF
                                             §
v.                                           § Civil No. 1:19-cv-00141-JMV
                                             §
ANDREW M. SAUL,                              §
Commissioner of Social Security              §                         DEFENDANT


                                            ORDER

       BEFORE THE COURT are Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act, 28 U.S.C. § 2412, [27] and the Commissioner’s response [28]. For the

reasons stated in Plaintiff’s motion, and hearing no objection from Defendant, the Court finds

Plaintiff’s attorney fee award request is reasonable, and the request for reimbursement for costs

is well taken. Accordingly, it is hereby ORDERED that Plaintiff’s motion is granted, and

Plaintiff is awarded $5,106.00 in attorney fees. It is further ORDERED that Plaintiff is awarded

$550.00 as reimbursement for costs. Lastly, consistent with Astrue vs. Ratliff, 130 S. Ct. 2521

(2010), Defendant should ensure the EAJA award check is made payable to Plaintiff (for the

benefit of her counsel) and mailed to her counsel.

       SO ORDERED this 23rd day of July, 2020.



                                                     /s/ Jane M. Virden
                                                     United States Magistrate Judge
